Citation Nr: 0841862	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the 
lumbosacral spine.  


REPRESENTATION

Veteran  represented by:	THE AMERICAN LEGION


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1975 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision which 
denied service connection for DDD and DJD of the lumbosacral 
spine.

Thereafter, the veteran requested a Board hearing in a Form 
9.  In August 2006, the veteran clarified, in an decision 
review officer conference, that he would like a local hearing 
before the RO.  An informal conference was held in September 
2006 which satisfied the veteran's request to be heard.  


FINDING OF FACT

The veteran's DDD and DJD of the lumbosacral spine are not 
related to a disease or injury in service to include his 
inservice lumbar sprain; and arthritis did not manifest to a 
compensable degree within one year of service separation.
.  

CONCLUSION OF LAW

The veteran's DDD and DJD of the lumbosacral spine were not 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claims, 
letters dated in December 2004 and March 2005 were sent to 
the veteran which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran identified 
private medical records relevant to the claims which are also 
contained in the file.  The private medical records 
identified by the veteran have been obtained, to the extent 
possible, from North Carolina Baptist Hospital, Forsyth 
Memorial Hospital and Hugh Chatham Memorial Hospital.  The 
veteran has not referenced any further outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.

The veteran was afforded a medical examination to obtain an 
opinion as to whether his DDD and DJD of the lumbosacral 
spine can be directly attributed to service.  Further 
examination or opinion is not needed on the claims because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The veteran contends that he has DDD and  DJD of the 
lumbosacral spine which resulted from his active military 
service from November 1975 to July 1977.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claims.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran underwent a VA compensation examination in 
September 2005 and was diagnosed with DDD and DJD of the 
lumbosacral.  The Board is satisfied with the evidence of 
current disability.

The veteran claims that his DDD and DJD of the lumbosacral 
spine are attributable to service from November 1975 to July 
1977.  The veteran's service treatment records reflect that 
he was treated on two separate occasions for low back pain.  
In December 1975, the veteran presented with complaints of 
low back pain and was diagnosed with muscle spasm.  A July 
1977 treatment note shows lumbar strain with objective 
findings of full range of motion, no spasm, no numbness or 
tingling, no spinal tenderness, no weakness, and negative 
straight leg raises.  That same month, the veteran separated 
from the military and completed a separation physical 
examination dated in July 1977 which indicated that the 
veteran's spine was normal and there was no report of back 
problems or pain.  

The veteran did not seek further treatment for his lower back 
pain until March 1993 wherein he established private medical 
care with North Carolina Baptist Medical Center.  In March 
1993, the veteran complained of lower back pain which 
apparently began during the middle of February 1993.  He 
indicated that there was no history of trauma or injury.  In 
records dated in November 1995 and March 1996, it is reported 
that the veteran incurred a work related back injury in 
November 1993, which interfered with him reporting to work as 
a maintenance man and required him to undergo therapy in 
order to return to work.  These reports also indicate that 
the veteran underwent multiple surgeries, the first taking 
place in June 1995, numerous imaging studies, physical 
therapy and pain treatment for his back problem.

The VA obtained additional private medical records from 
Forsyth Medical Center and Hugh Chatham Memorial Hospital 
that relate to the treatment of the veteran's lower back 
pain.  Specifically, the veteran underwent numerous back 
surgeries at the Forsyth Medical Center after 1993.  The 
reports also indicate that the veteran submitted to treatment 
with Chatham Memorial Hospital from 1995 through 1996 where 
he underwent various imaging studies of his lumbar spine.  
These provided that the veteran suffered from herniated 
nucleus pulposus in his lumbar spine.  A November 1999 MRI 
diagnosed the veteran with degenerative changes to various 
discs in his lumbar spine.  

As noted above, the veteran was seen for a September 2005 VA 
examination wherein he complained of constant back pain that 
radiated to both legs.  The veteran reported that the pain 
caused some stiffness, lack of endurance, and reduced ability 
to sustain walking for more than five to ten minutes.  The 
veteran also reported that he manages his pain with oral 
medication as well as through an implanted constant infusion 
pump.  The veteran reported that he has not worked as a 
welder or maintenance person since 1995, the date of his 
surgery for his work/industrial accident.  The veteran also 
reported that he remains sedentary during the day, walking 
for about five to ten minutes at a time and doing little to 
no house chores.  He reported to be able to cut the grass on 
a riding mower and drive a car for about one hour.  The 
veteran gave no indication of trauma or injury that could 
have triggered his back pain.

The medical examiner reviewed the veteran's claims file, 
including his service treatment records, the VA treatment 
records, and the private records from the North Carolina 
Baptist Medical Center, noting the history laid out above.  
On examination, the examiner reported a well healed 16.0 
centimeter mid-line scar in the lumbar area with no 
tenderness to palpitation.  The veteran had no sacroiliac, 
paravertebral, or sciatic notch tenderness.  The examiner 
also noted that the veteran had undergone numerous 
radiographic studies in the past which showed degenerative 
changes.  The examiner took considerable interest in the fact 
that the veteran did not seek any medical attention for his 
back pain, after his inservice complaints in 1975 and 1977, 
until 1993.  Due to these facts, the medical examiner 
concluded that there was no evidence of any continuity to the 
back pain experienced in the two inservice episodes of 
lumbosacral strain and the veteran's current disability, 
especially since there was no documentation of pain between 
his discharge in 1977 and his subsequent treatment in 1993.

It should be noted that the VA examiner did not have access 
to the private medical files from Forsyth Medical Center and 
Hugh Chatham Memorial Hospital during his examination.  These 
medical records reinforce the reported medical history that 
the veteran underwent additional treatment for his back pain 
after 1993.  These medical records do not show any nexus 
between the veteran's disability and his military service 
and, therefore, do not undermine the September 2005 VA 
examination.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The weight of the evidence is against a finding that the 
veteran's DDD and DJD of the lumbosacral spine was incurred 
in or is related to service.  The veteran reports that his 
disability began prior to his separation from service.  
However, the examiner's opinion, noting the veteran's 
reported history and his examination results, indicates that 
the veteran's current DDD and DJD of the lumbosacral spine 
are not related to his inservice back pain.  The veteran did 
not seek medical treatment for his disability between 1977 
and 1993.  Further, it is noteworthy to mention that he 
sustained a significant work related injury in November 1993.  
In sum, there is no competent medical evidence linking his 
back disabilities to service.  The examiner's opinion and 
examination results weigh heavily against the claims.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including DDD and 
DJD, become manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran's DDD and DJD of the 
lumbosacral spine were not manifest at separation and the 
record does not reflect any complaints, treatment or 
diagnosis for sixteen years thereafter.  The veteran cannot 
benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's DDD and DJD 
of the lumbosacral spine were incurred in or is related to 
his inservice lumbar strain.  Service connection must be 
denied.  See Hickson, supra.  Consequently, the benefit-of-
the-doubt rules do not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for DDD and DJD of the 
lumbosacral spine is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


